Case 3:19-cv-00477-REP Document 106 Filed 06/23/20 Page 1 of 1 PageID# 1118



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


TREVOR FITZGIBBON,                               )
                                                 )
               Plaintiff,                        )
                                                 ) Civil Action No. 3:19-cv-477-REP
       vs.                                       )
                                                 )
                                                 )
JESSELYN A. RADACK,                              )
                                                 )
               Defendant.                        )

                             JOINT NOTICE OF SETTLEMENT

       COMES NOW Plaintiff, Trevor Fitzgibbon and Defendant, Jesselyn A. Radack

(collectively, the “Parties”), by counsel, and hereby file this Notice of Settlement advising the

Court that the Parties have reached a binding settlement resolving all claims and counterclaims

asserted in the above-referenced matter. The Parties anticipate that a Joint Stipulation of Dismissal

will be filed within 14 days. As a result of this settlement, Defendant will not be filing a response

to Plaintiff’s pending motions (ECF 92) and Plaintiff will not be filing a response to Defendant’s

pending motions (ECF 100, 102, 103, and 105). The Parties sincerely appreciate the Court’s

patience and assistance during these negotiations.

DATED:         June 23, 2020

/s/ Steven S. Biss                            /s/ D. Margeaux Thomas
Steven S. Biss (VSB # 32972)                  D. Margeaux Thomas (VSB # 75582)
300 West Main Street, Suite 102               The Thomas Law Office, PLC
Charlottesville, Virginia 22903               11130 Fairfax Blvd., Suite 200
Telephone:      (804) 501-8272                Fairfax, VA 22030
Facsimile:      (202) 318-4098                Telephone:    703.957.2577
Email:          stevenbiss@earthlink.net      Facsimile:    703.957.2578
                                              Email: mthomas@thomaslawplc.com
Counsel for the Plaintiff
                                              Counsel for the Defendant
